Citation Nr: 0604708	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  02-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression).

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1981; she also had prior active service totaling 2 years, 5 
months, and 16 days and served in the reserves from December 
1981 to March 1984.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued in 
September 2000 and January 2002 by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 2000 rating decision, the RO, in pertinent part, 
denied service connection for depression secondary to the 
veteran's service-connected bilateral knee disabilities and 
total abdominal hysterectomy with history of adhesive 
disease, uterine fibroids and C-sections and for a lumbar 
spine disorder secondary to the veteran's service-connected 
bilateral knee disabilities as not well grounded.  In a VA 
Form 21-4138 dated February 13, 2001, the veteran asked for 
reconsideration of these denials and proffered two physician 
statements in support of her request.  The Board construed 
this submission as a notice of disagreement with the 
September 2000 rating decision.  38 C.F.R. § 20.201 (2005).  

In a January 2002 rating decision the RO denied service 
connection for an acquired psychiatric disorder, cervical 
disc disease, post-operative, and a lumbar spine disorder on 
the merits.

The appellant testified at a Central Office (CO) hearing held 
in Washington, DC before the undersigned Veterans Law Judge 
in September 2004; a copy of the hearing transcript is 
associated with the claims file.  At that hearing, the 
veteran's representative noted that the veteran's testimony 
should be considered as raising an informal claim for service 
connection for high blood pressure (hypertension).  In 
addition, the Board views an August 1999 letter addressed to 
the veteran's Senators, and later received by the RO in 
August 2000, as a request to reopen her previously denied 
service-connection claim for migraine headaches.  These 
issues are again referred to the RO for appropriate action.

In December 2004, the Board determined that new and material 
evidence had been received sufficient to reopen the 
appellant's claim for service connection for cervical disc 
disease and reopened this claim and remanded it for de novo 
review, along with the two other issues listed above for 
additional development.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed, to the extent possible, and 
obtained all relevant evidence needed for an equitable 
disposition of, and adequately notified the veteran of the 
evidence necessary to substantiate, the issues addressed in 
this decision.

2.  There is no competent medical evidence showing that the 
veteran's currently diagnosed degenerative disc, or joint, 
disease of the cervical spine, is related to service, a 
service-connected disability(ies), or was manifested within 
one year of service discharge.

3.  There is competent medical evidence linking the veteran's 
current psychiatric disorder (depression) to service and the 
veteran's service-connected disabilities.

4.  There is no competent medical evidence showing that the 
veteran's currently diagnosed lumbar spine disorder is 
related to service, a service-connected disability(ies), or 
was manifested within one year of service discharge.




CONCLUSIONS OF LAW

1.  Cervical disc disease was not incurred in, or aggravated 
by service, and may not be presumed to have been incurred 
therein, or secondary to a service-connected disability(ies).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2.  A psychiatric disorder was incurred in, or aggravated by 
service, and is secondary to the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  Claimed lumbar spine disorder was not incurred in, or 
aggravated by service, and may not be presumed to have been 
incurred therein, or secondary to a service-connected 
disability(ies).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the service-connection claims 
that are the subject of this decision have been properly 
developed as service personnel and medical records, non-VA 
and VA medical records, VA examination reports, and various 
physicians' and lay statements have been associated with the 
file.

In compliance with the December 2004 remand, in a February 
2005 letter, VA provided the notice required by the VCAA for 
secondary service-connection claims and asked the veteran to 
submit evidence showing that the claimed disorders were 
caused or aggravated by service-connected disabilities, to 
identify health care providers that had treated her for any 
of the claimed disorders; to sign authorizations for release 
of information or, if the information was in her possession, 
to send it to VA; and informed her that she might be 
scheduled for VA examination.  The veteran was examined in 
April 2005 and the examiners provided the requested 
etiological opinions.  The February 2005 letter and a June 
2005 supplemental statement of the case (SSOC) gave the 
veteran additional opportunities to supply information and 
evidence in support of her claims, noting that it was her 
responsibility to support her appeal with appropriate 
evidence.  In June 2005, the RO readjudicated the issues on 
appeal and issued an SSOC.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
December 2004 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, one unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant, in two April 2000 duty-to-assist letters, and 
two VCAA letters dated in June 2003 and February 2005, along 
with a February 2002 statement of the case and an SSOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (harmless 
error).


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Where a veteran who 
served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as arthritis or a psychosis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Psychiatric Disorder

The veteran testified that she suffered from stress and 
anxiety/depression and was given Valium while in service; 
that she did not seek treatment in service, or for many years 
after service, due to the stigma attached to such treatment 
and her own denial of her mental disorder; and that her 
claimed psychiatric disorder began in service and is also 
related to her service-connected post-hysterectomy hormonal 
decrease and bilateral chondromalacia.  

Resolving the doubt in the veteran's favor, the Board 
concludes that the veteran has a psychiatric disorder that 
was incurred in service and is also secondary to her two 
service-connected disabilities.  In support, the Board notes 
that the veteran testified, and service medical records 
confirm, complaints of, and treatment for, nervousness and 
anxiety or depression (in April 1974, October 1974, and April 
1976) and that she was prescribed Valium on several 
occasions.  A June 2000 VA gynecological examiner diagnosed 
the veteran with situational anxiety.  A June 2000 VA joints 
examiner also diagnosed the veteran with panic attacks and 
depression.  But, as the Board observed in December 2004, it 
does not appear that either examiner had a copy of the claims 
file to review.  Even so, in a November 2000 statement, the 
veteran's VA treating psychiatrist opined that she has 
depression secondary to chronic pain and a possible panic 
disorder; that there is a possible causal link between the 
residuals of her service-connected post-hysterectomy hormonal 
decrease and depression; and that her service-connected 
chondromalacia was diagnosed in 1976.  Moreover, in 
compliance with the Board's remand, following a review of the 
service and post-service medical records and an examination 
of the veteran, the April 2005 VA mental disorders examiner 
opined that the veteran's depression is at least as likely as 
not caused by, or a result of chronic pain sustained during 
military service.  The examiner specifically noted a history 
of a back injury, during advanced training at Fort Dix in 
1972, knee pain and inflammation at Fort Benning in 1972, and 
pelvic pain and stress following the birth of the veteran's 
first child in 1973.  Moreover, the examiner indicated that 
the veteran was treated for a mental disorder on several 
occasions between 1973 and 1980.  The examiner's rationale 
was that the link between chronic pain and depression is 
supported by medical and psychological literature and the 
examiner's own clinical experience.  The examiner's rationale 
is echoed by lay statements written by the veteran's husband 
of 30 years and two daughters, who described the veteran's 
ongoing episodes of chronic pain, crying jags, and 
depression.  Thus, the Board finds that, resolving the doubt 
in the veteran's favor, there is competent medical evidence 
of record linking the veteran's claimed psychiatric disorder 
(depression) to service and her service-connection 
disabilities.  Accordingly, the Board concludes that the 
preponderance of the evidence warrants service connection for 
a psychiatric disorder.

Spinal Disorders

The veteran testified that she might have injured her back 
during basic training or while on KP (lifting heavy trash 
cans) in service; that she wore a neck brace in late 1973 and 
early 1974; and that her claimed spinal disorders are related 
to her service-connected post-hysterectomy hormonal decrease 
and bilateral chondromalacia.  In lay statements written by 
the veteran's husband of 30 years and two daughters, they 
described the veteran's episodes of cervical and lumbar disc 
disease and pain.

Following a review of the record, the Board finds that the 
preponderance of the evidence is against service connection 
for a cervical or lumbar spine disorder.  The Board observes 
that, in the medical history portion of the veteran's March 
1981 separation examination report, she indicated that she 
had problems with swollen and painful joints; however, 
clinical findings for the spine and other musculoskeletal 
system were found to be normal, except for a notation by the 
examiner that the veteran had chondromalacia of both knees.  
The Board acknowledges that a June 2000 VA joints examiner 
indicated that magnetic resonance imaging (MRI) studies and 
X-rays reveal that the veteran has degenerative disc disease 
of the cervical and lumbar spine.  But it does not appear 
that the June 2000 VA joints examiner had a copy of the 
claims file to review.  Moreover, in a November 2000 
statement, a VA psychiatrist noted that the veteran's 
service-connected chondromalacia was diagnosed in 1976 and 
that, given her subsequent difficulties with cervical 
spondylosis and more recently, lower back pain, consideration 
might be given to the possibility of these reflecting part of 
a larger osteoarthritis syndrome.  In a February 2001 
statement, the veteran's private treating neurosurgeon 
indicated that the veteran's lumbar spine disorder and 
service-connected knee disabilities went back to the 1970's 
and that she has multiple joints involved in degenerative 
arthritic changes consistent with a picture of a diffuse 
osteoarthritis-type syndrome that are probably all 
interrelated.  The private physician statements opining that 
the veteran's degenerative arthritic changes were probably 
all interrelated were based on the veteran's self-reported 
history and treatment records and notes from 1997, when he 
first saw the veteran.  He did not review the veteran's 
service medical records.  Mere acquiescence with the 
appellant's contentions does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the November 2000 and 
February 2001 physicians' statements possibly linking the 
veteran's currently diagnosed cervical and lumbar spine 
disorders to service to be unpersuasive since their basis 
appears to be based primarily on the assertions made by the 
veteran and treatment beginning more than 18 years after her 
discharge from service.

In contrast, the Board finds the April 2005 VA spine 
examiner's opinion more persuasive.  After a thorough review 
of the service and post-service medical records and an 
examination, the VA examiner diagnosed the veteran with 
cervical spine disease status post fusion with residuals of 
decreased range of motion and discomfort chronically of the 
neck; degenerative disc disease and degenerative joint 
disease of the lumbar spine with chronic pain and decreased 
range of motion; and chondromalacia of the knees with 
discomfort.  This examiner opined that, after a review of the 
veteran's claims file and medical folder, it is less likely 
than not that the veteran's nonspecific complaints of 
discomfort of her lower spine, which she states that she had, 
but for which the examiner could not locate any specific note 
of further evaluation in service, adding that it was less 
likely than not related to her current state of degenerative 
disc disease and degenerative joint disease, which had their 
onset in the 1990s after she left service in 1981.  So it was 
approximately 15 years after the veteran left service that 
she started to develop symptoms that required further 
evaluation and management.  The examiner added that, although 
the veteran did have headaches in service, she was noted to 
have these since childhood and thus it is less likely than 
not that she had significant cervical disc disease at that 
time resulting in these headaches.  The examiner further 
opined that it is less likely than not that the veteran's 
service-connected bilateral chondromalacia and her total 
abdominal hysterectomy are associated in any way with her 
current arthritic complaints, noting that the claims file was 
examined with special attention to the tabbed areas.  The 
Board notes that the hearing transcript, Board remand, VA 
medical records, November 2000 VA psychiatrist's opinion, and 
the February 2001 private neurosurgeon's statements were all 
tabbed.  This examiner indicated that the veteran gave a 
history of severe neck and back pain in the late 1990s, 
stating that she occasionally had low back and cervical spine 
discomfort in 1974, when doing KP duty carrying trash cans 
and moving furniture, but there were no significant episodes 
noted in any of the medical records.  The examiner added that 
there were no X-rays or physician visits for neck and back 
discomfort and that the exit examination was unremarkable for 
any cervical or low back discomfort.  The veteran stated that 
it was not disabling at that time, and that it has been more 
recently in the late 1990s that it began to give her severe 
problems.  Thus, there is no competent medical evidence that 
the veteran's current cervical and lumbar spine disorders 
were diagnosed within one year of service or that they are 
related to service or to a service-connected disability.

The only other evidence the veteran has submitted that 
supports her service-connection claim is her own testimony 
and statements and those of her family members and her 
representative.  They, as a lay persons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
495.  Thus, their statements do not establish the required 
evidence needed, and the claims must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims for service connection for cervical and 
lumbar spine disorders; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cervical disc disease, to include as 
secondary to a service-connected disability, is denied.

Service connection for a psychiatric disorder (claimed as 
depression) is granted.

Service connection for a lumbar spine disorder, to include as 
secondary to a service-connected disability, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


